     Case 1:18-cv-04023-ARR-RML Document 22 Filed 08/04/20 Page 1 of 2 PageID #: 79




                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                        LAW DEPARTMENT                                         KATHLEEN D. REILLY
Corporation Counsel                            100 CHURCH STREET                            Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                   Phone: (212) 356-2663
                                                                                                      Fax: (212) 356-3558
                                                                                             Email: kareilly@law.nyc.gov
                                                                    August 4, 2020
      BY ECF
      Honorable Robert M. Levy
      United States Magistrate Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 10007

                      Re:    Devan Billups v. City of New York, et al.
                             18 CV 4023 (ARR) (RML)
      Your Honor:

                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney for defendant City of New York
      in this matter. I write jointly with plaintiff’s counsel, Alan Levine, to provide a status report in
      accordance with the Court’s July 14, 2020 Order. (ECF Docket Entry dated July 14, 2020.)

                      By way of background, plaintiff bring this action, pursuant to 42 U.S.C. § 1983,
      alleging that, on or about April 21, 2017, while he was in Department of Correction (“DOC”)
      custody, he was subjected to violations of his Fourteenth Amendment rights, including, inter
      alia, deliberate indifference to medical needs, negligence, and negligent training and supervision.
      Since the parties’ July 14, 2020 status conference, this Office has continued to work with DOC,
      in attempts to identify the purported defendants. After conferring with DOC, defendant has
      identified four (4) correction officers who may have discoverable information regarding the
      alleged incident, and has disclosed this information to plaintiff. The parties have also conferred
      regarding this information, and will continue their efforts to identify potential defendant(s) in this
      matter.

                      The parties thank the Court for its time and consideration.

                                                                    Respectfully submitted,



                                                                    Kathleen D. Reilly
                                                                    Assistant Corporation Counsel
                                                                    Special Federal Litigation Division
Case 1:18-cv-04023-ARR-RML Document 22 Filed 08/04/20 Page 2 of 2 PageID #: 80




cc:   BY ECF
      Alan D. Levine, Esq., Attorney for Plaintiff




                                             -2-
